             Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 1 of 43




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------       X
 AARON KATZEL,                                                 :
                                                               :
                               Plaintiff,                      :
                                                               :
                                                               :   COMPLAINT AND JURY DEMAND
                  -against-                                    :
                                                               :   Case No. _________
                                                               :
  AMERICAN INTERNATIONAL GROUP,                                :
  INC., PETER SOLMSSEN, LUCY FATO                              :
                                                               :
                                  Defendants.                  :
                                                               :
  --------------------------------------------------------     X

        COMES NOW Plaintiff Aaron Katzel (“Plaintiff” or “Mr. Katzel”), by his attorneys, The

Law Offices of Neal Brickman, P.C., and as and for his Complaint against Defendants, American

International Group, Inc. (“AIG” or “Defendant”), Peter Solmssen (“Solmssen”), and Lucy Fato

(“Fato”) (collectively, “Defendants”) respectfully states and alleges as follows:

                           NATURE AND SUMMARY OF THE ACTION

        1.       This action alleges retaliation in violation of the Sarbanes-Oxley Act of 2002

(“Sarbanes” or “Sox”) (as amended by the Dodd-Frank Wall Street Reform and Consumer

Protection Act (“Dodd-Frank” or “DFA”), Pub.L.111-203 § 929A (2010)) and the whistleblower

protection provision of Dodd-Frank, 18 U.S.C. § 1514; § 78U-6(h)(1)(A)(i)-(iii)(collectively the

“Acts”). In retaliation for his reporting actual and perceived violations of federal law relating to

fraud against shareholders and investors – and dishonest, unethical and fraudulent corporate

conduct as well as inadequate internal controls that would fail to prevent, or otherwise allow,

activity that might ultimately lead to shareholder fraud or harm – to AIG’s Compliance

Department, Katzel’s employment with AIG was unlawfully terminated. On October 27, 2017

Plaintiff filed a Complaint under the Acts with the Occupational Safety and Health


                                                           1
            Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 2 of 43




Administration (“OSHA”). A copy of that Complaint was forwarded to the Securities and

Exchange Commission (“SEC”). In retaliation for his filing the Complaint with OSHA, AIG

illegally eliminated more than $1 million of Katzel’s performance-related equity awards.

Plaintiff seeks to recover from Defendants compensatory and exemplary damages, statutory

penalties, liquidated damages, and attorneys’ fees, as a result of these unlawful retaliatory

actions.

       2.       Plaintiff worked for Defendant AIG for more than ten years, during which time he

was promoted four times, ultimately serving as the Head of AIG’s Legal Operations Center

(“LOC”).

       3.       As set forth more fully below, Plaintiff brings this Complaint because Defendants

terminated his employment and eliminated more than $1 million of his accrued performance

equity awards in retaliation for raising his concerns about AIG’s corporate fraud, malfeasance,

and numerous internal control weaknesses, all in direct contravention of the Acts’ protections.

       4.       Defendants illegally retaliated against Plaintiff for exercising his legally protected

rights and obligations to inform his supervisors about, and his refusal to participate in, conduct

that he reasonably believed: (a) violated laws and rules designed to protect against fraudulent

practices in connection with the sale of securities, (b) violated laws, rules, orders, standards, or

prohibitions subject to the jurisdiction of, or enforceable by the Securities and Exchange

Commission (“SEC”), and (c) violations of the Sarbanes-Oxley Act of 2002 (“Sarbanes” or

“SOX”) (as amended by the Dodd–Frank Wall Street Reform and Consumer Protection Act

(“Dodd-Frank” of “DFA”), Pub. L. 111–203 § 929A (2010)).

       5.       In 2015, AIG launched a process to “carve out” its Legal Operations Center

(“LOC”) from AIG and turn it into an externally facing, independent business supported by

outside investors that would provide services to, and generate equity value for, AIG. This carve


                                                  2
            Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 3 of 43




out process was called Project Kalahari and the carve out business was called The Legal

Operations Company LLC (“TLOC”).

       6.       This ambitious, and potentially lucrative, initiative was ultimately undermined by

dishonesty and fraud committed by, and with the support of, senior executives of Defendant AIG.

       7.       In particular, employees working for Defendant AIG intentionally shared

confidential information regarding the LOC with a direct competitor in a Request for Proposal

(“RFP”) process in which AIG’s TLOC was a bidder, violating AIG’s own compliance policies

and destroying AIG’s potential for success in a tangible business opportunity.

       8.       AIG employees also affirmatively misled AIG’s executive leadership about the

prospects of the Kalahari project by colluding in creating, and then shredding evidence of,

affirmatively misleading information regarding the LOC’s performance.

       9.       In an attempt to preserve the value of the opportunity and to ensure an objective

deliberation regarding that opportunity, Plaintiff raised concerns about the integrity of the Project

Kalahari evaluation process throughout the Fall of 2016. In response, members of AIG’s senior

management responsible for managing the carveout internally acknowledged in writing that

Plaintiff’s concerns regarding the integrity of the process had merit.

       10.      In October 2016, AIG’s executive leadership terminated TLOC’s participation in

the pending RFP process, as well as the broader Project Kalahari carveout, based, in large part,

on the intentionally misleading analysis prepared by AIG’s employees and the subjective

uninformed biases of certain members of AIG’s executive leadership.

       11.      AIG’s (newly installed) then-General Counsel, Peter Solmssen (“Solmssen”)

participated in the decision to terminate TLOC’s participation in the RFP and the Project

Kalahari carveout.




                                                  3
          Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 4 of 43




       12.     The termination of that RFP and the Kalahari project resulted in the intentional

destruction of an opportunity for AIG and its shareholders to generate significant equity value at

a time when AIG was operating at a loss.

       13.     Concerned about the use of intentionally misleading information to destroy a

valuable opportunity and its harmful outcome for AIG, outside investors and AIG’s shareholders,

in January 2017, Plaintiff formally raised his concerns to AIG’s compliance team in response to

an annual anti-fraud questionnaire circulated as part of AIG’s SOX processes.

       14.     In response to the concerns formally raised by Plaintiff by means of the SOX

questionnaire, AIG purported to begin an investigation into the matter.

       15.     Although Defendant AIG assured Plaintiff that his complaint was well-founded,

its investigation failed to address or even to examine the violations of AIG’s compliance policies

and failures of AIG’s internal controls that Plaintiff identified.

       16.      Instead, AIG’s Compliance department, overseen by Solmssen, prepared only a

superficial draft report that (a) did not address at all certain of the significant concerns raised by

Plaintiff; (b) failed to effectively investigate or address the concerns that it purported to focus on;

and (c) ultimately contained only limited recommendations which were themselves never even

implemented.

       17.     Shortly after Plaintiff’s formal complaint, however, Mr. Solmssen terminated

Plaintiff, notwithstanding Solmssen’s delivery, only two months earlier, of a positive

performance evaluation regarding Plaintiff’s work and his granting Plaintiff his full annual

performance bonus.

       18.     This termination was demonstrably retaliatory, and was followed by a malicious

and retaliatory campaign to harm Plaintiff’s professional reputation.




                                                   4
          Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 5 of 43




       19.     Moreover, after Plaintiff filed his Complaint with OSHA – and after that

Complaint was forwarded to the SEC – AIG and its newly appointed General Counsel Lucy Fato

further retaliated against Katzel by unlawfully terminating all of his performance-related equity.

While no notice or explanation was given at the time, this termination was allegedly made as a

result of Katzel’s refusal to sign a release that would require him to waive the claims in his

pending OSHA complaint and affirmatively misrepresent that AIG’s conduct was lawful and in

compliance with its internal protocols.

       20.     In addition, Defendants AIG and Fato destroyed and/or oversaw the destruction of

all records relating to Plaintiff’s more than $1 million in accrued performance equity and AIG’s

elimination thereof, while the OSHA complaint was pending, and in violation of AIG’s records

management policies and applicable federal rules governing the preservation of evidence during

a pending litigation.

       21.     Plaintiff seeks all appropriate relief stemming from Defendants’ unlawful

retaliatory termination, retaliatory elimination of his equity awards, and actions to harm his

professional reputation.

                                      APPLICABLE LAW

       22.     Plaintiff submits this Complaint pursuant to 18 U.S.C. § 1514A(a), which states:

       No company with a class of securities registered under section 12 of the Securities
       Exchange Act of 1934 (15 U.S.C. 78l), or that is required to file reports under section
       15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) including any subsidiary
       or affiliate whose financial information is included in the consolidated financial
       statements of such company, or nationally recognized statistical rating organization (as
       defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c)), or any
       officer, employee, contractor, subcontractor, or agent of such company or nationally
       recognized statistical rating organization, may discharge, demote, suspend, threaten,
       harass, or in any other manner discriminate against an employee in the terms and
       conditions of employment because of any lawful act done by the employee —

               (1) To provide information, cause information to be provided, or otherwise assist
               in an investigation regarding any conduct which the employee reasonably believes


                                                 5
          Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 6 of 43




                constitutes a violation of section 1341, 1343, 1344, or 1348, any rule or regulation
                of the Securities and Exchange Commission, or any provision of Federal law
                relating to fraud against shareholders, when the information or assistance is
                provided to or the investigation is conducted by —

                        (A) a Federal regulatory or law enforcement agency;

                        (B) any Member of Congress or any committee of Congress; or

                        (C) a person with supervisory authority over the employee (or such other
                        person working for the employer who has the authority to investigate,
                        discover, or terminate misconduct); or

                (2) to file, cause to be filed, testify, participate in, or otherwise assist in a
        proceeding filed or about to be filed (with any knowledge of the employer) relating to an
        alleged violation of section 1341, 1343, 1344, or 1348, any rule or regulation of the
        Securities and Exchange Commission, or any provision of Federal law relating to fraud
        against shareholders.

                                 JURISDICTION AND VENUE

        23.     Plaintiff brings this action to recover damages caused by the Defendants’

violations of the Sarbanes-Oxley Act of 2002 (“SOX”), 18 U.S.C. § 1514A and the

whistleblower protections of Dodd-Frank.

        24.     Jurisdiction of this Court over Plaintiff’s claims is invoked pursuant to 18 U.S.C.

§ 1514A(b)(1)(B), 12 U.S.C. § 5567(c)(4)(D), and 28 U.S.C. § 1331 and the doctrine of pendent

jurisdiction.

        25.     Venue is proper within this district, pursuant to 28 U.S.C. § 1391(b)(2), in that

“a substantial part of the events or omissions giving rise to the claim occurred” in New York,

New York.

        26.     Plaintiff has satisfied all administrative requirements necessary to bring this

action in district court.

        27.     To wit, on or about October 27, 2017, Plaintiff timely filed a complaint with the

United States Department of Labor’s (“DOL”) Occupational Safety and Health Administration



                                                  6
           Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 7 of 43




(“OSHA”) setting forth arguments and data to establish that Defendants violated several laws,

including SOX.

        28.     On or about December 21, 2018, Plaintiff filed an appearance with the Office of

Administrative Law Judges (“OALJ”) requesting a de novo hearing pursuant to 29 C.F.R. §

1980.106, and the matter was assigned to Administrative Law Judge Lauren C. Boucher.

        29.     On February 27, 2020, pursuant to 18 U.S.C. § 1514A(b)(1)(B) and 29 C.F.R.

1980.114(b), Plaintiff filed a Notice of Intent to File a Complaint in the United States District

Court (“Notice of Intent”) with OALJ, Administrative Law Judge Lauren C. Boucher, and served

copies of same on Defendant AIG.

        30.     Because more than one hundred and eighty (180) days passed since Plaintiff filed

his complaint with OSHA, and given that the Secretary has not issued a final decision in that

time, Plaintiff is entitled to seek de novo review in federal district court.

        31.     Accordingly, Plaintiff has exhausted all requisite administrative remedies and will

file a copy of the file-stamped complaint with the OALJ within seven (7) days after the date of

this filing.

                                           THE PARTIES

        32.     Plaintiff Aaron Katzel is a graduate of Columbia University and the University of

Pennsylvania School of Law. Katzel is an attorney licensed to practice law in New York State.

        33.     After approximately ten (10) years of private practice with two prestigious multi-

national law firms, Plaintiff Katzel joined AIG.

        34.     Plaintiff was employed by AIG from December 2006 to May 2017. He was

initially hired as an Associate General Counsel.

        35.     During his tenure at AIG, Plaintiff was promoted several times and consistently

received raises and incentive compensation in the form of deferred performance-related equity


                                                   7
             Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 8 of 43




awards. By 2016 Katzel was receiving an annual compensation package of nearly, or, in certain

circumstances, more than, $1 million for his work.

       36.       Plaintiff Katzel’s last role at AIG was Head of the LOC, a position he held for

more than 4 years prior to his termination. He currently resides in the State of California.

       37.       Defendant AIG is a Delaware Corporation that is publicly traded on the New York

Stock Exchange and conducts business, and has its principal place of business, in New York,

New York.

       38.       Defendant AIG’s headquarters is located at 175 Water Street, New York, New

York 10038.

       39.       Upon information and belief, AIG is required to file reports with the SEC under

Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. § 78o(d)).

       40.       Defendant AIG is a global financial services and insurance company, which had

approximately $1 trillion in assets prior to the financial crisis in 2008. AIG lost approximately

$99.2 billion in 2008.

       41.       AIG’s profound failures in corporate governance and the maintenance of adequate

internal controls, particularly in risk management, led to the need for government intervention at

that time.

       42.       Defendant AIG was ultimately rescued by taxpayer money through the U.S.

Treasury Department and the Federal Reserve, which, through a series of measures together,

provided AIG with a $180 billion “bailout” package which was supported, ultimately, by U.S.

taxpayers.

       43.       In October 2016 Defendant Peter Solmssen replaced Tom Russo (“Russo”) as

Executive Vice President and General Counsel at AIG.




                                                  8
          Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 9 of 43




        44.     In this capacity, Solmssen was also responsible for overseeing AIG’s Compliance

Department.

        45.     While Mr. Solmssen is publicly purported to have “promoted a culture of

integrity” at AIG, he left AIG involuntarily in September 2017, having served in the position for

less than a year.

        46.     Based on AIG’s public securities filings, Solmssen received in excess of $10

million for his abbreviated tenure with the Company, at a time when it was operating at a loss.

        47.     In his capacity as Executive Vice President and General Counsel, Defendant

Solmssen reported to Defendant AIG’s Chief Executive Officer.

        48.     On March 9, 2017, Peter Hancock, Defendant AIG’s then-Chief Executive

Officer, announced his decision to resign, effective upon the identification and appointment of a

successor Chief Executive Officer, to be selected by AIG’s Board of Directors. Following this

decision, Defendant AIG communicated that its Board of Directors had commenced a search for

a successor Chief Executive Officer.

        49.     On May 14, 2017, Defendant AIG communicated that Mr. Brian Duperreault had

been appointed as Chief Executive Officer, effective that day. Mr. Hancock’s resignation became

effective that same day.

        50.     Defendant Lucy Fato became Executive Vice President and General Counsel of

AIG in or about October 2017. In such capacity, Defendant Fato’s reported duties included

overseeing legal, compliance, and regulatory matters at AIG.

        51.     Defendant Fato also served as AIG’s Interim Head of Human Resources from

October 2018 through July 2019.

        52.     During Defendant Fato’s tenure as General Counsel and/or Interim Head of

Human Resources, she was responsible for managing AIG’s (a) remedying of the internal control


                                                9
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 10 of 43




weaknesses and compliance violations identified by Plaintiff, (b) response to the pending OSHA

complaint filed by Plaintiff seeking remediation of the harm caused to Plaintiff by Defendant

AIG’s actions, and (c) processes and systems governing AIG’s management of its employee

performance equity plans and the related awards issued thereunder.

       53.     During Defendant Fato’s tenure and the pendency of Plaintiff’s OSHA

proceeding, Defendant AIG terminated more than $1 million in Plaintiff’s accrued performance

equity awards and destroyed evidence of such awards and AIG’s termination thereof. Plaintiff

informed Defendants AIG and Fato of the Company's failure to adhere to the terms of the

Agreements governing administration of its employee performance equity plans, and the absence

of internal controls to ensure its employee performance equity plans were appropriately

administered in accordance with their terms. Notwithstanding its awareness thereof, Defendant

failed to remedy such retaliatory action or its internal control failures.

                                    STATEMENT OF FACTS

       PLAINTIFF HAS A LONGSTANDING RECORD OF SUCCESSFUL
 ACCOMPLISHMENTS AND PROMOTIONS IN HIS CAREER, INCLUDING AT AIG,
 WHERE HE RECEIVED NUMEROUS PROMOTIONS, POSITIVE PERFORMANCE
              REVIEWS AND INCENTIVE COMPENSATION

       54.     Plaintiff was originally employed by Defendant AIG as an Associate General

Counsel in AIG’s Financial Services Division in December 2006.

       55.     Plaintiff received multiple promotions during his tenure with AIG, including his

promotions to Deputy General Counsel, Financial Services, and Chief of Staff for AIG’s

Executive Vice President and General Counsel, Mr. Russo, before Mr. Russo promoted Plaintiff

to be the Head of the LOC.




                                                  10
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 11 of 43




       56.      Based on his initial success in leading the LOC, Plaintiff was again promoted

through the significant expansion of his responsibilities and team to include management of legal

operations for AIG’s Claims Litigation group on behalf of its insurance clients.

       57.      During his tenure at AIG, Plaintiff never received a negative performance review,

nor was he ever provided with a warning that his job was in jeopardy or given a performance

improvement plan in accordance with AIG’s normal human resources practices.

       58.      To the contrary, throughout his more than ten-year tenure at AIG, Plaintiff

received multiple increases to his base salary and multiple awards of performance-related

incentive equity in various forms.

       59.      Plaintiff served as Head of the LOC, with increasing responsibilities, until his

termination in May 2017.

       60.      As Head of the LOC, Plaintiff reported directly to AIG’s General Counsel and

was a member of the Company’s most senior management team, who regularly participated in

meetings with the Company’s Executive leadership regarding the Company’s strategy and

developments.

       61.      As Head of the LOC, Plaintiff was responsible for developing and leading the

strategy, infrastructure, and team supporting the procurement, analytics, cost mitigation, and

process enhancement relating to more than $2 billion in legal services provided annually by more

than 1,500 law firms and other legal service providers to AIG’s insureds and internal legal

functions worldwide.

       62.      During Plaintiff’s tenure as Head of the LOC, he significantly enhanced

management of outside legal costs, which was a stated strategic priority for AIG identified by

AIG’s Executive leadership. Reduction in outside legal costs was also an express goal of AIG’s




                                                 11
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 12 of 43




Legal Department for purposes of the team’s performance management and the awarding of

annual incentive bonuses.

       63.      The legal cost savings realized by AIG during Plaintiff’s tenure as Head of the

LOC were reported through AIG’s IT systems, pursuant to documented processes that were

reviewed and validated regularly by AIG’s Finance and Internal Audit Departments.

       64.      As a result of the legal cost savings realized by AIG during Plaintiff’s tenure as

Head of the LOC, members of AIG’s Legal Department were awarded the highest level of

incentive compensation achievable in respect of the Department’s performance goals relating to

cost savings.

       65.      No other functional department of AIG achieved the amount of reported cost

savings, or was awarded the level of incentive compensation achieved by the Legal Department

in respect of its savings-related performance goals, during Plaintiff’s tenure as Head of the LOC.

       66.      Moreover, as a result of initiatives and programs led by Plaintiff during his tenure

as Head of the LOC, AIG realized legal cost savings in each year of his leadership of the

function, with such cost savings ultimately totaling, in the aggregate, more than $1 billion by the

time of Plaintiff’s termination.

       67.      The success of these efforts by AIG’s LOC during Plaintiff’s tenure won

widespread industry recognition, including awards by leading industry observers such as

Corporate Counsel magazine and the Association of Corporate Counsel.

       68.      During his more than ten-year tenure at AIG, Plaintiff never received a negative

performance review. In fact, in every year of his work at AIG, including the year of his

termination, Plaintiff was given a positive overall performance review.




                                                 12
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 13 of 43




       69.     In or about March 2017, Defendant Solmssen provided Plaintiff with a positive

overall annual performance review. As a result, Mr. Katzel was awarded his full annual incentive

bonus for that time period.

 BASED ON ITS POSITIVE ACHIEVEMENTS, AIG DECIDES TO CARVEOUT THE
LOC INTO AN INDEPENDENT BUSINESS PURSUANT TO “PROJECT KALAHARI,”
                   AN INITIATIVE LED BY PLAINTIFF

       70.     In 2015, AIG’s Executive leadership, recognizing Plaintiff’s success in leading the

LOC, supported an initiative to convert the LOC into a new externally facing, revenue-

generating business to provide its services to third party companies.

       71.     The process was known internally as “Project Kalahari” and the new, externally

facing business was to be conducted via a newly formed entity known as The Legal Operations

Company LLC (“TLOC”).

       72.     As part of Project Kalahari, TLOC would be established as an independently

managed business, supported by external investors, in an effort to create a new source of equity

value and cost savings to AIG. The contemplation was that AIG, together with a small number

of strategic investors and management, would be the principal owners of TLOC.

       73.     The business plan for Project Kalahari was developed in partnership with AIG’s

executive leadership and AIG’s external strategic advisor, the international consulting firm

Oliver Wyman (“OW”).

       74.     OW had a trusted relationship with AIG and was the former employer of AIG’s

Chief Financial Officer at the time of Project Kalahari, Sid Sankaran.

       75.     The carveout AIG planned for the LOC was modeled, in part, on the successful

carveout in the late 1990’s of General Electric’s former internal “back office” functions to create

Genpact as a publicly-listed outsourced service provider.




                                                13
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 14 of 43




        76.    The strategic goals of Project Kalahari were based on the priorities of AIG’s then-

CEO Peter Hancock, including: (1) delivering on innovative methods of converting AIG’s assets

into new, revenue-generating products; (2) reducing AIG’s overhead costs by moving the LOC’s

employees into an independent company, TLOC, that would thereafter deliver services to AIG

for an annual fee; and (3) achieving additional cost mitigation benefits by further amplifying

AIG’s effective buying power through the addition of outside clients.

        77.    As part of its advisory engagement with AIG in connection with Project Kalahari,

OW prepared an analysis for AIG’s Executive Leadership which estimated that TLOC had a

potential equity value of $700 - 800 million, providing meaningful benefit to AIG shareholders.

        78.    As part of Project Kalahari, the leadership team of TLOC, including Plaintiff,

identified and cultivated more than 40 potential external clients for TLOC’s services throughout

2016.

        79.    In connection with the carveout, and at the specific request of members of AIG’s

Executive Leadership, Plaintiff and his senior team also held extensive discussions with several

potential external investors.

        80.    A group of these potential external investors delivered a written expression of

interest to AIG indicating their desire to invest in TLOC pursuant to Project Kalahari.

        81.    Over the course of 2016, the potential investor group held numerous meetings

with Plaintiff, members of TLOC’s leadership team, and representatives of AIG’s Executive

Leadership to evaluate TLOC’s business model and prospects and to discuss their interest in

investing in the business.




                                                14
           Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 15 of 43




AIG’S CORPORATE DEVELOPMENT TEAM LEADS EFFORT TO INTENTIONALLY
 UNDERMINE THE SUCCESS OF AIG’S PROJECT KALAHARI OPPORTUNITY BY
 CREATING AN INTENTIONALLY MISLEADING BUSINESS ANALYSIS FOR AIG’S
                      EXECUTIVE LEADERSHIP

       82.      In response to OW’s analysis of the Project Kalahari opportunity and the interest

expressed by potential external investors and clients, in the summer of 2016, AIG’s Executive

Leadership instructed its Corporate Development team to conduct a process to maximize the

potential value the Company could obtain in connection with the carveout of TLOC (the

“Carveout Process”).

       83.      At all times during this process, AIG’s Corporate Development team was led by

Alon Neches (“Mr. Neches”), who assigned Konstanty Owczarek (“Mr. Owczarek”), a Managing

Director of Corporate Development, day-to-day responsibility for managing the Carveout

Process.

       84.      A critical element of the Carveout Process was an internal evaluation, to be

prepared by the Corporate Development team for AIG’s Executive leadership, assessing the

business opportunity presented by, and the potential valuation of, TLOC (the “Internal

Evaluation”).

       85.      The Internal Evaluation was intended to be used by AIG to aid the Company’s

consideration of the terms of (a) an arm’s-length services agreement under which TLOC would

support AIG following the carveout and (b) AIG’s participation in an ongoing investment in

TLOC along with potential third-party equity investors.

       86.      In connection with the Internal Evaluation, the Corporate Development team

conducted a survey regarding services that the LOC provided to various AIG Claims litigation

management functions and areas of AIG’s Legal Department.




                                                15
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 16 of 43




       87.     The survey was presented by the Corporate Development team to TLOC

management and AIG’s Executive Leadership as a way of obtaining meaningful feedback from

users of the LOC’s services to assist AIG in negotiating the terms of a long-term outsourced

services agreement under which a post-carveout TLOC would continue to deliver necessary legal

operations services to AIG and its insureds.

       88.     Instead, the Corporate Development team intentionally designed and conducted

the survey to generate results that would raise doubt about the value and quality of the LOC’s

services, and the potential value of TLOC, in order to fraudulently cause AIG’s Executive

Leadership to terminate Project Kalahari.

       89.     These efforts included the intentional inclusion by Mr. Owczarek and the

Corporate Development team as survey participants of multiple individuals in AIG who had no

direct experience as users of the LOC’s services.

       90.     Additionally, the survey was intentionally designed by Mr. Owczarek and the

Corporate Development team to “overweight” feedback from individuals and departments who

had no, or minimal, experience with the LOC’s services, and limited impact on AIG’s business,

and to “underweight” feedback from individuals and departments with extensive experience of

the LOC’s services and a significant impact on AIG’s business.

       91.     In this way, Mr. Owczarek and the Corporate Development team manipulated the

survey results to intentionally create a misleading and negative impression of the LOC’s level of

performance in delivering its services to internal AIG users.

       92.     Individuals surveyed included, among others, Andrew Barberis (“Mr. Barberis”),

Charith “Chaz” Perera (“Mr. Perera”), Tim Greensfelder, Russell Lippman, Gil Amoray, Tim

Gladura, and Dave Fitzgerald.




                                                16
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 17 of 43




       93.     Mr. Katzel became aware of the suspect practices used in designing and

conducting the surveys, and the lack of controls and processes under which they were being

conducted, and raised concerns about the validity of the surveys in representing the LOC’s

performance to Mr. Owczarek.

       94.     Mr. Neches and Mr. Owczarek exchanged correspondence regarding the concerns

raised by Plaintiff at the time, in the course of which Mr. Neches acknowledged, in writing, the

validity of Plaintiff’s concerns about the integrity of the process being conducted by the

Corporate Development team.

       95.     In response to Plaintiff’s concerns about the integrity of the survey, Mr.

Owczarek, the Managing Director tasked with creating and administering the surveys and

analyzing the TLOC business opportunity in the Internal Evaluation, stated that he shredded the

survey results, destroying any audit record.

       96.     As a result of Mr. Owczarek’s assertion that he had destroyed the records

supporting a critical element of the Corporate Development team’s evaluation of the TLOC

business opportunity, Plaintiff grew increasingly concerned about the internal controls governing

the Corporate Development Department’s management of, and retention of records relating to,

the evaluation generally of strategic transactions at AIG.

       97.     Mr. Owczarek and others told Mr. Solmssen, who had only been AIG’s General

Counsel for a few weeks at that time, and AIG’s Executive Leadership team, that the survey

process indicated widespread unpopularity of the quality of services provided by the LOC and

the carveout generally. The information supplied to Mr. Solmssen and AIG’s Executive

Leadership team in connection with its evaluation of Project Kalahari was flawed, inaccurate,

corrupt, and misleading.




                                                17
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 18 of 43




        98.    Mr. Owczarek later conceded his shredding of the LOC evaluation surveys was

contrary to his and AIG’s policy. He further conceded that he had never shredded records related

to any other project that he was involved in at AIG or elsewhere.

 AIG PERSONNEL DISREGARD PLAINTIFF’S WARNINGS AND INTENTIONALLY
      SABOTAGE THE COMPANY’S PENDING BID FOR A NEW BUSINESS
OPPORTUNITY BY SHARING CONFIDENTIAL COMPANY INFORMATION WITH A
                      DIRECT COMPETITOR

        99.    Throughout 2016, Plaintiff and members of TLOC management undertook

significant efforts, with the support of AIG Executive leadership, to solicit potential clients for

TLOC.

        100.   As part of these efforts, the leadership team of TLOC, including Plaintiff,

identified and cultivated more than 40 potential external clients for TLOC’s services throughout

2016.

        101.   One of these potential clients was UBS AG, a major commercial and investment

bank.

        102.   Pursuant to a Request for Proposal (the “UBS RFP”), in the summer of 2016,

UBS solicited bids from prospective providers of legal operations services to assist it in

achieving additional efficiencies in its procurement and management of external legal services

pursuant to a long-term outsourced services contract.

        103.    The delivery of outsourced legal operations and procurement services was the

core business of TLOC being developed as part of Project Kalahari. Through its extensive

experience and success in managing the procurement of legal services and achieving cost

reductions for AIG and its insureds, the team at TLOC was especially well qualified to meet the

requirements of the UBS RFP.




                                                 18
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 19 of 43




       104.    With the support of members of AIG’s Executive Leadership, TLOC participated

in the UBS RFP.

       105.    Throughout this process, TLOC management kept the Corporate Development

and Executive Leadership teams apprised of TLOC’s progress in the UBS RFP, while being

mindful of the confidentiality obligations applicable to participants in the RFP process.

       106.    In or about October 2016, UBS notified AIG’s TLOC that it had been selected as

one of only three candidates to participate in the final round of the UBS RFP. UBS

representatives informed TLOC management that the successful candidate in the final round of

the UBS RFP would enter a long-term services contract with UBS to deliver outsourced legal

operations and procurement services.

       107.    Based on the UBS RFP terms, TLOC management estimated that the contract

resulting from the UBS RFP had the potential to generate $10-15 million in revenue in 2017

alone, along with comparable, or perhaps increased, projected revenue in subsequent years.

Such revenue had the potential to meaningfully offset the cost of AIG’s receipt of legal

operations services through TLOC, as well as the ability to generate significant equity value for

AIG as an ongoing investor in the business.

       108.    Also among the finalists in the UBS RFP was the global consulting firm,

Accenture. As a result, Accenture and AIG (through its then wholly-owned subsidiary, TLOC)

were competitors for the same business opportunity estimated to have the potential to generate

meaningful revenue for the successful provider.

       109.    During the pendency of the UBS RFP, Mr. Owczarek notified Plaintiff of his

desire to share confidential business information relating to TLOC, its team of professionals,

their compensation, and the services delivered by the TLOC team (the “AIG Confidential




                                                19
        Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 20 of 43




Information”) with Accenture, purportedly to assist in the evaluation of TLOC being prepared by

the Corporate Development team.

       110.    Immediately after learning of Mr. Owczarek’s desire to share the AIG

Confidential Information with Accenture, Plaintiff alerted Mr. Owczarek in writing of his

concerns that Accenture was a business competitor to TLOC and that AIG should not provide

AIG Confidential Information regarding TLOC to Accenture.

       111.    In subsequent correspondence, Plaintiff reiterated his concerns when Mr.

Owczarek repeatedly raised his desire to share the AIG Confidential Information with Accenture.

As part of such correspondence, Plaintiff noted that sharing such information would negatively

impact AIG’s ability to successfully pursue the TLOC business opportunity.

       112.    Notwithstanding Plaintiff’s warnings, AIG’s Corporate Development team,

operating through Mr. Owczarek, and AIG employees Chaz Perera and Lina Hu (“Ms. Hu”),

intentionally shared the AIG Confidential Information with its business competitor Accenture

during the pendency of the UBS RFP.

       113.    The AIG Confidential Information provided to Accenture contained sensitive,

non-public information regarding the costs associated with the services that TLOC planned to

provide to UBS. Such information provided Accenture with a significant competitive advantage

in the UBS RFP by giving it an in-depth understanding of the TLOC operating model that it

otherwise did not have and could not obtain.

       114.    The AIG Confidential Information thus gave AIG’s business competitor,

Accenture, the ability to enhance its pricing for UBS based on an understanding of the projected

pricing of one of its competitors and, therefore, develop and submit a more competitive bid for

the business that was the subject of the UBS RFP.




                                               20
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 21 of 43




       115.    At the time Mr. Owczarek, Mr. Perera, and Ms. Hu shared the AIG Confidential

Information with AIG’s business competitor Accenture, AIG’s compliance polices regarding the

protection of AIG business secrets expressly prohibited such actions.

       116.    At the time Mr. Owczarek, Mr. Perera and Ms. Hu shared the AIG Confidential

Information with AIG’s business competitor Accenture, all AIG employees were required to

receive regular training on AIG’s compliance policies prohibiting the sharing of confidential

information with competitors.

       117.    In fact, Mr. Katzel pointed out that sharing any data with Accenture would give it

a competitive advantage and made senior AIG leaders aware that this would damage AIG’s

competitive position in the UBS RFP process.

       118.    After receiving the AIG Confidential Information, Accenture was ultimately

selected as the winning bidder in the UBS RFP and entered into a long-term agreement to

provide outsourced legal operations and procurement support to UBS, pursuant to which it

received, and, upon information and belief, continues to receive, significant compensation.

AIG’S CORPORATE DEVELOPMENT GROUP INTENTIONALLY MISLEADS AIG’S
 EXECUTIVE LEADERSHIP ABOUT THE PROSPECTS OF PROJECT KALAHARI,
LEADING EXECUTIVE LEADERSHIP TO WITHDRAW FROM THE PENDING UBS
                 RFP AND TERMINATE THE BUSINESS.

       119.    To submit a credible proposal in the final round of the UBS RFP, and ultimately

deliver services pursuant to a long-term contract with UBS, TLOC needed to complete the

carveout process envisioned by Project Kalahari, and commence operations as a standalone

company.

       120.    This requirement was well understood by AIG Executive Leadership. At the time

of Project Kalahari’s 2015 launch, TLOC management and OW informed AIG Executive

Leadership that the carveout process necessarily entailed the execution of a long-term services



                                               21
            Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 22 of 43




agreement between AIG and TLOC, in order to ensure the ongoing delivery of necessary legal

operations and procurement services to AIG’s Corporate Legal Department and its insurance

clients.

           121.   The Corporate Development team recognized this need, and undertook the

Internal Evaluation (and its associated survey), in part, purportedly to support the negotiation of

“arms’ length” terms between AIG and TLOC in a post-carveout long term services agreement

(the “AIG / TLOC Agreement”).

           122.   During the course of the UBS RFP, Plaintiff alerted Mr. Owczarek and the

Corporate Development team multiple times of the need to conduct and complete negotiations on

the terms of the AIG / TLOC Agreement so that a multi-year services agreement could be

executed.

           123.   As part of its intentionally misleading Internal Evaluation, the Corporate

Development team sought the assistance of AIG’s business competitor Accenture, which was

competing at the time directly with AIG’s business TLOC in the UBS RFP, to prepare an external

analysis of the TLOC operating model.

           124.   Accenture faced irreconcilable conflicts with AIG as both a participant in the legal

procurement business that TLOC sought to enter, and also a direct competitor to TLOC in the

UBS RFP, and was, therefore, incapable of producing an objective report on the TLOC operating

model for AIG’s Executive Leadership.

           125.   Upon learning of Mr. Owczarek’s desire to involve Accenture in the Internal

Evaluation, Plaintiff raised concerns regarding Accenture’s conflicts of interest and its inability

to produce an objective, meaningful analysis that would be useful for Executive Leadership.




                                                   22
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 23 of 43




       126.    Notwithstanding his awareness of these conflicts and Accenture’s unsuitability for

the task, Mr. Owczarek enlisted Accenture to prepare an analysis of TLOC’s Operating Model

for the Internal Evaluation (the “Accenture Analysis”).

       127.    In connection with the preparation of the Accenture Analysis, Mr. Owczarek and

others at AIG had at least one meeting with a representative of Accenture and shared confidential

and proprietary information regarding the LOC with him on at least one occasion.

       128.    Unsurprisingly, working with AIG’s Corporate Development team, Accenture

produced an intentionally misleading report, designed to undermine the TLOC business model

and inhibit its success, thereby boosting the prospects of Accenture’s own business and its

likelihood of success in the UBS RFP.

       129.    Following its completion, Mr. Owczarek shared the Accenture Analysis with

Plaintiff for his review. After reviewing it, Plaintiff noted numerous flaws in the Accenture

Analysis to Mr. Owczarek and explained why it was not a credible analysis of the TLOC

business operating model.

       130.    Indeed, senior representatives of AIG’s own outside advisors, OW, raised

concerns regarding the validity of the Accenture Analysis and the evaluation being led by the

Corporate Development team to Mr. Katzel and Mr. Owczarek. Mr. Katzel repeated OW’s

concerns to Mr. Owczarek.

       131.    Notwithstanding his awareness of the flaws in the Accenture Analysis and the

surveys, Mr. Owczarek relied on and included them in the materials relating to the Internal

Evaluation. In so doing, he and other members of the Corporate Development team created an

intentionally misleading report to improperly influence the decision of Executive Leadership in

evaluating the TLOC business opportunity.




                                                23
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 24 of 43




        132.    Prior to the deadline for submitting TLOC’s final bid in the UBS RFP, a meeting

of Executive Leadership was convened in order to determine how to proceed with the UBS RFP

and the TLOC business opportunity.

        133.    In connection with that meeting, Mr. Neches and Mr. Owczarek shared the

intentionally misleading Internal Evaluation with Executive Leadership and briefed them on its

contents, thereby knowingly misleading them as to TLOC’s business prospects in order to

influence Executive Leadership’s decision on Project Kalahari.

        134.    On or about October 21, 2016, having received the intentionally misleading

Internal Evaluation and having been intentionally misled regarding the business prospects of

TLOC by AIG’s Corporate Development team, the Executive Leadership of Defendant AIG,

including Defendant Solmssen, whose appointment as AIG’s Executive Vice President and

General Counsel had been recently announced, abruptly decided to withdraw TLOC from the

UBS RFP, and terminate the Kalahari carveout and TLOC.

     PLAINTIFF FORMALLY NOTIFIES AIG’S COMPLIANCE TEAM OF (1)
     VIOLATIONS OF AIG’S COMPLIANCE POLICIES, (2) INTENTIONALLY
    MISLEADING ACTIONS OF THE CORPORATE DEVELOPMENT TEAM IN
CONNECTION WITH PROJECT KALAHARI, AND (3) MATERIAL WEAKNESSES IN
 AIG’S INTERNAL CONTROLS REGARDING ITS PROCESSES FOR EVALUATING
    STRATEGIC OPPORTUNITIES AND MANAGING CORPORATE RECORDS

        135.    In January 2017, in response to a “Corruption Risk Questionnaire” circulated by

AIG in support of its annual SOX compliance review, Plaintiff was asked whether he was aware

of any conduct at AIG that involved, or which he had reason to suspect involved, among other

things, fraud or conflicts of interest.

        136.    To ensure that he completed it appropriately, before responding to the

questionnaire, Plaintiff advised members of AIG’s Compliance Department, Deputy Chief

Compliance Officer Marie McCormack and compliance professional Scott Horton, of his



                                                24
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 25 of 43




concerns regarding the suspicious, dishonest, and unethical conduct that he had witnessed in

connection with Project Kalahari.

       137.    In the course of his discussions with Ms. McCormack and Mr. Horton, Plaintiff

discussed the requirements of the Corruption Risk Questionnaire and the appropriate actions for

AIG to take in response to the suspicious conduct and evidence of internal control failures he had

witnessed during the course of Project Kalahari.

       138.    Taking account of the guidance provided by AIG’s Compliance team, Plaintiff

responded to the Corruption Risk Questionnaire by noting his concerns regarding potential

intentional misconduct and conflicts of interest arising in connection with Project Kalahari, as

well as evidence of weaknesses and/or gaps in the internal control environment relating to AIG’s

evaluation of strategic transactions and records retention practices.

       139.    Plaintiff highlighted these concerns by noting in the Questionnaire that AIG

should consider “review and testing on the robustness of conflict of interest protections in the

processes followed by … functions responsible for significant transactions at the company.”

Plaintiff cited the importance of such review and testing of the Company’s internal controls in

order to ensure that “…company consistently follows rigorous processes and procedures that

support [AIG’s] ability to make and implement decisions that maximize shareholder value in

such transactions.”

       140.    In support of his response to the Questionnaire, Mr. Katzel provided extensive

documentation to Ms. McCormack relating to the Project Kalahari process, including materials

demonstrating the apparent conflicts of interest, sharing of confidential materials with business

competitor Accenture, and intentional destruction of corporate records relating to the Corporate

Development team’s Internal Evaluation.




                                                 25
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 26 of 43




        141.    This documentation included emails and other records of AIG employees

intentionally sharing AIG Confidential Information with AIG business competitor Accenture

leading up to and during the UBS RFP.

        142.    In raising these concerns, Mr. Katzel believed that AIG’s Compliance team would

conduct an investigation of the suspected misconduct he witnessed in connection with Project

Kalahari and take appropriate remedial action to ensure that AIG’s internal control environment

relating to the evaluation of strategic opportunities, management of conflicts of interest, and

retention of corporate records was sound and met all applicable legal and regulatory

requirements.

        143.    Mr. Katzel specifically raised concerns to AIG’s Compliance team that AIG may

well have violated federal fraud and securities laws by: (a) intentionally underestimating the

potential equity value of a business opportunity (Project Kalahari) by manipulating the Carveout

Process and artificially “rigging” the internal surveys to present a false negative impression of

the LOC; (b) improperly revealing confidential information about the LOC and Project Kalahari

to a business competitor during the pendency of a tangible business opportunity in which an

affiliate of AIG was a participant; (c) destroying company records related to the evaluation of

Project Kalahari; and (d) having no internal controls and/or processes to ensure an objective

evaluation.

        144.    These potential violations were further exacerbated by the lack of internal

controls and compliance oversight evidenced by the incomplete compliance investigation and

lack of remediation (see infra. at ¶ 146 et seq.). Together, these flaws/violations financially

damaged AIG’s operations and, by extension, its shareholders and potential external investors,

because a major business opportunity was lost due to the above described fraud, corrupt business

practices, and conflicts of interests.


                                                 26
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 27 of 43




    AIG’S INVESTIGATION FINDS THAT AIG EMPLOYEES VIOLATED THE
 COMPANY’S COMPLIANCE POLICIES REGARDING HANDLING OF COMPANY
BUSINESS SECRETS, BUT FAILS TO EXAMINE OTHER REPORTED COMPLIANCE
           VIOLATIONS AND INTERNAL CONTROL WEAKNESSES

       145.    After receiving notice of Plaintiff’s concerns, Ms. McCormack, Mr. Horton, and

AIG’s Compliance team (overseen by Mr. Solmssen) launched an investigation into the

suspicious conduct Mr. Katzel described.

       146.    In his capacity as Executive Vice President and General Counsel, Defendant

Solmssen was made aware of Mr. Katzel’s complaint and the related investigation undertaken by

AIG’s Compliance Department.

       147.    As part of the compliance investigation, AIG concluded that its employees

violated AIG’s compliance policies in improperly sharing AIG’s Confidential Information and

other proprietary data with Accenture during the UBS RFP.

       148.    As part of the investigation, Ms. McCormack and Mr. Horton spoke with a limited

subset of the parties involved in the suspicious conduct arising in connection with Project

Kalahari. Notably, Ms. McCormack and Mr. Horton only interviewed Mr. Owczarek, Mr.

Perera, Ms. Hu, and Plaintiff as part of the investigation.

       149.    During the investigation, AIG did not even attempt to recover the information

provided to Accenture in violation of the Company’s compliance policies. AIG’s Compliance

Department was thus unable determine its contents, how it was used, or its level of sensitivity.

       150.    In fact, AIG’s compliance professionals never contacted Accenture about the

concerns raised by Plaintiff relating to Accenture’s receipt of AIG Confidential Information

during its pursuit of the UBS RFP.

       151.    Additionally, AIG never conducted any forensic review of its electronic mail or

other information technology infrastructure to determine which employees were involved in the



                                                 27
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 28 of 43




violations of AIG’s compliance policies and whether, and to what extent, other misconduct

occurred in connection with Project Kalahari.

        152.    At the completion of the investigation, Ms. McCormack documented in a note to

the file (which she also copied to Mr. Horton) that AIG’s Chief Compliance Officer, Karen

Nelson, advised Plaintiff that he had “valid concerns.”

        153.    Notwithstanding the confirmation by AIG’s Compliance team of the validity of

the concerns raised by Plaintiff in the Questionnaire, no formal memorandum or report of its

findings was prepared. Upon information and belief, prior to the filing of this Complaint, AIG

never notified its Internal Audit Department or the Audit Committee of its Board of Directors of

the compliance violations and internal control weaknesses identified by Plaintiff.

        154.    Instead, the only document produced in response to Mr. Katzel’s “valid concerns”

about AIG’s internal control weaknesses and compliance violations was a two-page draft

memorandum, confirming that AIG personnel improperly shared information with Accenture, but

leaving the remaining concerns regarding destruction of corporate records, management of

conflicts of interest, and lack of internal controls governing the evaluation of material strategic

business opportunities unaddressed.

        155.    Upon information and belief, Ms. McCormack personally briefed Mr. Solmssen

on the findings of the investigation.

        156.    After Plaintiff’s completion of the Questionnaire and the commencement of the

compliance investigation, Mr. Solmssen’s attitude toward Plaintiff changed from cordial to

strained and difficult.

        157.    AIG did not confirm the destruction of the information that AIG personnel sent to

Accenture until May 2017, months after the completion of the compliance investigation.




                                                 28
           Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 29 of 43




          158.   Suspiciously, AIG sought to confirm the destruction of the information that AIG

personnel sent to Accenture only after Mr. Katzel’s termination and following Mr. Katzel’s

notification to AIG that he had retained counsel to represent him in connection with his

termination by AIG.

  DEFENDANT SOLMSSEN UNDERTAKES AN INTERNAL REVIEW OF THE LOC
         WHICH CONFIRMS ITS HIGH LEVEL OF PERFORMANCE

          159.   Only days after terminating the UBS RFP and carveout, Mr. Solmssen emailed

Jeffrey Hurd (“Mr. Hurd”), AIG’s Chief Operating Officer at the time, sharing his interest in

undertaking a comprehensive internal review of the LOC.

          160.   In announcing the termination of TLOC and launching this review, Defendant

Solmssen explained to Plaintiff and the members of the LOC that he considered the LOC an

important asset of the Company which delivered great value to AIG and which could deliver

even greater benefit to AIG by focusing on the delivery of its services to its internal clients and

insureds, as opposed to providing services both to AIG and the broader marketplace.

          161.   Defendant Solmssen also claimed that the surveys conducted in connection with

the Internal Analysis had identified dissatisfaction among AIG users with the quality of the

LOC’s services.

          162.   However, in launching his review, Defendant Solmssen conceded internally to

other AIG employees that he was aware that the Internal Analysis and the related surveys were

flawed.

          163.   Mr. Solmssen expressed a desire to leverage the widely used corporate analysis

and improvement process known as “DMAIC” - Define, Measure, Analyze, Improve, and

Control - to identify opportunities to improve the LOC’s services to internal AIG clients.




                                                 29
            Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 30 of 43




        164.    DMAIC is a widely recognized, structured, data-driven method to identify

opportunities to improve business processes, and to help companies explore possible solutions,

make decisions on future actions, and implement process controls to generate measurable

benefits.

        165.    In November 2016, Mr. Solmssen commenced the DMAIC process relating to the

LOC to purportedly evaluate and identify opportunities to improve the function as an internal

provider of legal operations services for AIG and its insureds.

        166.    AIG insureds relied on the services provided by the LOC in managing the

membership, rates and terms of AIG’s approved panels of outside counsel, who provided critical

legal defense services to AIG’s insureds pursuant to the insurance policies they purchased from

AIG.

        167.    Defendant Solmssen asserted that he was highly familiar with the DMAIC

process and had won awards for completing that process for his previous employer General

Electric.

        168.    In assembling the team to assist with this important project, Plaintiff selected

members of the LOC team who were certified Six Sigma Master Black Belts who had completed

numerous DMAIC projects over the course of their careers.

        169.    Plaintiff and his team were actively engaged in working with the AIG employees

that Mr. Solmssen selected to conduct the DMAIC process and undertook significant effort to

provide extensive information regarding the LOC and its processes in response to their requests

over the course of several months.

        170.    Data collected in the DMAIC project revealed that the LOC processes subject to

the evaluation were, in fact, highly successful in meeting expected service level requirements for

AIG’s internal clients.


                                                 30
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 31 of 43




       171.    After members of the LOC team familiar with the DMAIC process worked with

the team assigned by Defendant Solmssen on the project for several months, Mr. Solmssen’s

DMAIC process, by his own admission, ultimately failed in the spring of 2017 to identify any

meaningful process improvements for the operations of the LOC. In sum, the LOC was

operating effectively and was diligently and efficiently delivering quality services to AIG’s

internal clients and insureds in accordance with expectations.

       172.    In internal written communications, Defendant Solmssen and other AIG

executives indicated that their intent in launching the DMAIC process was not, in fact, to

improve LOC processes for the benefit of AIG’s internal clients and insureds, but to create a

pretextual justification for reducing the LOC’s headcount.

       173.    Unable to achieve the result he desired after months of work on the DMAIC

project, Mr. Solmssen unexpectedly saddled Mr. Katzel with the vague assignment to identify

areas of improvement for the LOC, despite Defendant Solmssen’s self-described tested and

proven process expertise and the plentiful resources that had already been devoted to

accomplishing this task.

       174.    In giving Mr. Katzel this assignment, Mr. Solmssen gave Plaintiff no direction as

to his priorities for the LOC as head of the Legal Department, few if any dedicated resources,

and limited time to accomplish what the DMAIC process overseen by Solmssen himself had

failed to deliver after months of a sizable team effort.

       175.    After Plaintiff provided a written proposal for enhancements to the LOC, based in

part on written feedback provided by one of the LOC’s most significant internal users, the

Casualty Claims group, Solmssen directed Plaintiff to prepare alternatives setting forth potential

reductions in the LOC’s professional team.




                                                 31
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 32 of 43




       176.    Plaintiff delivered the personnel reduction alternatives requested by Solmssen

promptly following his request. In response, Defendant Solmssen expressed his satisfaction with

the alternatives provided by Plaintiff.

       AIG, LED BY DEFENDANT SOLMSSEN, TERMINATES PLAINTIFF’S
  EMPLOYMENT IN RETALIATION FOR REPORTING CONCERNS ABOUT AIG’S
   INTERNAL CONTROLS REVEALED IN THE PROJECT KALAHARI PROCESS

       177.    Shortly thereafter, Mr. Solmssen abruptly terminated Mr. Katzel on May 4, 2017.

       178.    There are no written evaluations or explanations supporting Mr. Solmssen’s

decision to fire Plaintiff, who was a long-term member of AIG’s senior management team and a

consistently high performer with the Company.

       179.    AIG never asserted that Katzel was terminated “for cause” or that his termination

was based on poor performance.

       180.     Mr. Solmssen has been unable to put forward any clear explanation for why he

terminated Mr. Katzel. Mr. Solmssen, in sworn statements, has provided inconsistent

explanations for his decision to fire Mr. Katzel. Mr. Solmssen's decision to terminate Plaintiff, a

senior member of the Legal Department responsible for leading a critically important function

for the Company's insureds and internal Legal clients, occurred after the Company had selected,

but shortly before the arrival of, Mr. Duperreault as AIG's new CEO.

       181.    The day before Mr. Katzel’s termination, Mr. Solmssen requested and received

talking points from Human Resources professional David Lee (“Mr. Lee”) on how to address

Plaintiff at his termination meeting.

       182.    Mr. Lee’s notes suggested that Mr. Solmssen simply convey to Plaintiff that AIG

would be making changes to the LOC and that Human Resources would provide guidance and

information to Plaintiff regarding his severance and other termination materials.




                                                32
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 33 of 43




       183.    At the time of Plaintiff’s termination, Mr. Solmssen summoned him to his office

under false pretenses, notifying Plaintiff sarcastically that he would not be continuing at AIG.

       184.    On another occasion, Mr. Solmssen offered that he fired Plaintiff because, while

the DMAIC project was ongoing, he gave Mr. Katzel the assignment to “fix” the LOC himself

and Katzel was not successful. This purported justification was particularly disingenuous as Mr.

Solmssen’s own investigation revealed that there was no “fix” needed for the LOC.

       185.    As another explanation for his decision to terminate Plaintiff, Mr. Solmssen

claimed that Mr. Katzel was unwilling to make unspecified changes to the LOC, notwithstanding

Solmssen’s failure to provide Mr. Katzel with any guidance whatsoever on his priorities or

desired areas of improvement for the LOC.

       186.    Immediately after Mr. Solmssen terminated him, Mr. Katzel was unceremoniously

removed from his office and was not provided with the opportunity to explain his sudden

departure to his team or professional contacts in the manner that other previously terminated

senior AIG managers had been accorded.

       187.    Instead, Mr. Katzel was treated as if he had done something improper and,

thereafter, AIG actively promoted this fiction internally, to the public, and to the press.

       188.    Compounding the sudden nature of his departure, AIG refused to provide Mr.

Katzel any leeway in orchestrating a way to transition out of his role with the Company.

       189.    Instead of giving him any latitude, AIG sought to have Plaintiff “pre-clear” the

parties with whom he could speak with or notify of his departure and the circumstances under

which it occurred.

       190.    Soon after Mr. Solmssen abruptly terminated Plaintiff, AIG shut off his access to

company communication and IT systems without notice, thereby compounding Plaintiff’s




                                                  33
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 34 of 43




inability to communicate with his professional contacts regarding the circumstances of his

departure in a way that would preserve his professional reputation and future opportunities.

       191.     This abrupt action was even more surprising considering that (a) Mr. Katzel had

spent ten successful years with the Company and, by Mr. Solmssen’s and AIG own admission,

posed no risk of inappropriate behavior or threat to security; and (b) numerous other former AIG

senior managers had been afforded the opportunity to remain with the Company during a

transition period, in which they were given the opportunity to communicate through AIG’s IT

systems with their professional contacts regarding the circumstances of their departure and their

future plans.

       192.     Additionally, when contacted for follow-up on an article in Corporate Counsel

magazine for an article featuring Mr. Katzel, AIG refused to provide positive feedback on Mr.

Katzel or his over ten (10) years of service.

 AIG, UNDER DEFENDANT FATO’S OVERSIGHT, TERMINATES MORE THAN $1
MILLION IN PLAINTIFF’S ACCRUED PERFORMANCE EQUITY AWARDS DURING
  PENDENCY OF, AND IN RETALIATION FOR PURSUING, CLAIMS EXPOSING
                    INTERNAL CONTROL FAILURES

       193.     Defendant Solmssen, after less than one year of service as AIG’s Executive Vice

President and General Counsel, was terminated by AIG in September 2017. Upon his

termination, Defendant Solmssen was awarded more than $10 million in severance payments by

AIG.

       194.     Under the terms of AIG’s executive severance package, executives are not eligible

for severance awards if the executives are terminated “for cause.”

       195.     Defendant Lucy Fato became Executive Vice President and General Counsel of

AIG in or about October 2017.




                                                34
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 35 of 43




       196.    On or about October 27, 2017, Plaintiff submitted a Complaint with OSHA,

reporting the weaknesses in AIG’s internal control environment, the intentional deception by

AIG management of its executives in connection with a significant business opportunity, and

AIG’s retaliatory termination of his employment, in violation of applicable provisions of SOX

and Dodd-Frank.

       197.    Defendant Fato also served as AIG’s Interim Head of Human Resources between

October 2018 through July 2019.

       198.    While this matter was before the OSHA investigator, between February 1 and

June 19, 2018, AIG eliminated over $1,027,678 of Plaintiff’s accumulated performance equity

interests and Common Stock, and all evidence thereof, without providing any notice or

justification. This amount represented all of Mr. Katzel’s accumulated performance-related

equity interests and Common Stock.

       199.    AIG affirmatively eliminated Plaintiff’s equity awards and Common Stock

notwithstanding his pending claims against AIG and in violation of Defendant’s obligation to

collect, preserve, and produce evidence relating to Plaintiff’s complaint.

       200.    While employed, AIG awarded Mr. Katzel equity interests in various tranches

based on his annual job performance under the terms of AIG’s Long-Term Incentive Plan

(“LTIP”), the contract governing the delivery and administration of the Company’s equity

compensation program and other performance equity plans.

       201.    AIG maintained Mr. Katzel’s equity interests in an account at UBS on his behalf.

In this context, AIG regularly caused UBS to produce records of the balance and treatment of

Plaintiff’s performance equity awards.

       202.    AIG’s Human Resources department had responsibility for the management of

performance equity accounts of its employees.


                                                35
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 36 of 43




       203.    As the interim head of Human Resources Ms. Fato was in a position where she

had knowledge of, and oversaw the policies, practices, and procedures governing, employee

equity accounts.

       204.    Moreover, Ms. Fato was aware of the concerns raised by Mr. Katzel regarding

weaknesses in AIG’s internal control environment, his retaliatory termination and the proceeding

pursued by Plaintiff against AIG with OSHA.

       205.    Pursuant to the LTIP Plan, performance equity units were to vest and

subsequently convert into shares of AIG common stock to be delivered by the Company

according to a prescribed schedule upon the satisfaction of specified conditions.

       206.    The LTIP set forth the terms and conditions governing the delivery (and in

specified circumstances, forfeiture) of accrued equity compensation upon the Company’s

termination of an employee.

       207.    In an “involuntary Termination without Cause,” such as the Company’s

termination of Plaintiff, Section 6.B of the LTIP Plan provides that all of the employee’s

outstanding equity awards immediately vest and the related shares of AIG common Stock

become deliverable, “. . . on the dates that the applicable Award would otherwise have been

delivered if the Participant had continued to remain Employed,” subject to the terms set forth in

Section 6.G of the Plan.

       208.    AIG justified its decision to terminate the equity awards on the grounds that Mr.

Katzel did not sign a release of his legal claims – then pending before OSHA – relating to AIG’s

retaliatory termination of his employment.

       209.    The release would have required Mr. Katzel, in violation of SEC rules and

regulations, to waive his claims, and to falsely disavow his knowledge of any compliance issues

or misconduct in order to receive his earned equity, notwithstanding the pendency of those


                                                36
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 37 of 43




claims before OSHA and his disclosure of the compliance issues to AIG’s Compliance

Department, General Counsel, OSHA and the SEC.

       210.     On multiple occasions during the pendency of Plaintiff’s claims before OSHA,

Defendant AIG, acting through its representatives Defendants Fato and counsel Dechert LLP, has

sought explicitly to force Plaintiff to release his legal claims under Dodd-Frank and SOX against

AIG with threats regarding the termination of his performance equity awards.

       211.     Finally, upon information and belief, AIG continued its retaliatory behavior after

Mr. Katzel’s termination by having its employees inform people within Mr. Katzel’s professional

network that Plaintiff was engaged in a frivolous dispute with AIG. Such communications

affirmatively harmed Plaintiff’s ability to secure subsequent employment opportunities.

       212.     Mr. Katzel suffered additional and special damages beyond loss of earnings as a

result of AIG’s retaliatory conduct.

       213.     Plaintiff suffered emotional damages and attended therapy on a regular basis to

treat ongoing concerns and health issues caused, in part, by AIG’s retaliatory termination and

post-employment retaliation.

       214.     Although Mr. Katzel attempted to mitigate his damages by searching for new

employment, guest lecturing at his alma mater, and starting a consulting business, he was unable

to find comparable employment to his position at AIG until February 2020.

       215.     In order to obtain comparable employment, Plaintiff relocated from New York to

California, incurring substantial cost.

                   AS AND FOR A FIRST CAUSE OF ACTION
          (SOX WHISTLEBLOWER RETALIATION: 18 U.S.C. § 1514A — AIG
                           AND MR. SOLMSSEN)

       216.     Plaintiff repeats and realleges the allegations in paragraphs 1 to 215 as if fully set

forth herein.


                                                  37
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 38 of 43




       217.    Defendant AIG and Defendant Solmssen have violated Section 806 of the

Sarbanes Oxley Act of 2002 (“Sarbanes Oxley Act”) (18 U.S.C. § 1514A) because their decision

to terminate Plaintiff’s employment was motivated, in part or in whole, by his providing

information to his supervisors about conduct that he reasonably believed violated federal laws

designed to protect shareholders and investors.

       218.    Defendant AIG is covered by the Sarbanes Oxley Act because, upon information

and belief, it (a) has “a class of securities registered under section 12 of the Securities Exchange

Act of 1934 (15 U.S.C. 78l)”; and (b) it “is required to file reports under section 15(d) of the

Securities Exchange Act of 1934 (15 U.S.C. 7o (d))” 18 U.S.C. § 1514A(a).

       219.    Plaintiff engaged in activity that is protected by 18 U.S.C. § 1514A when he

informed AIG compliance department and, indirectly, his supervisors at AIG about (a) conduct

that he reasonably believed violated “provision[s] of Federal law relating to fraud against

shareholders,” including, but not limited to, 18 U.S.C. § 1843, 18 U.S.C. § 1348, and the

regulations promulgated thereunder; and (b) dishonest, unethical and fraudulent corporate

conduct as well as inadequate internal controls that would fail to prevent, or allow, activity that

might ultimately lead to shareholder fraud or harm, including, but not limited to, violations of 15

U.S.C. § 7241 and 15 U.S.C. § 7562.

       220.    Approximately five months after Plaintiff informed his supervisor and the

Compliance Department about this conduct, AIG terminated his employment. Moreover,

Plaintiff’s supervisor Solmssen singled him out, subjecting him to onerous obligations and

harassment prior to his termination, after Plaintiff alerted Defendant AIG to this conduct.

Defendant has violated 18 U.S.C. § 1514A because Plaintiff’s protected activity was a

contributing factor in its decision to terminate his employment.




                                                  38
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 39 of 43




       221.     Immediately after his termination, AIG and Solmssen significantly harmed

Plaintiff’s reputation by cutting off his IT access and having him removed from the building

without a chance to address his employees or his professional contacts.

       222.     As a result of Plaintiff’s protected activities under SOX, Plaintiff was unlawfully

retaliated against and ultimately terminated in retaliation and suffered adverse employment

actions prohibited under SOX.

       223.     Pursuant to 18 U.S.C. § 1514A, Plaintiff is entitled to relief in in the form of back

pay, front pay, attorneys’ fees, emotional and reputational damages, in an amount not readily

ascertainable, but to be determined after a full and fair hearing of the merits of Plaintiff’s claims

at trial and presently believed to be an amount in excess of $5 million, exclusive of the accrued

interest thereon.

                   AS AND FOR A SECOND CAUSE OF ACTION
         (SOX AND DODD-FRANK POST-TERMINATION WHISTLEBLOWER
              RETALIATION: 18 U.S.C.§ 1514A — AIG AND MS. FATO)

       224.     Plaintiff repeats and realleges the allegations in paragraphs 1 to 223 as if fully set

forth herein.

       225.     Defendant AIG and Defendant Fato have violated 18 U.S.C. § 1514A and the

whistleblower protection provisions of the DFA because they engaged in post-termination

retaliation against Plaintiff in connection with their decision to eliminate more than $1 million of

Plaintiff’s performance-related equity awards, including more than $200,000.00 of vested

Common Stock awards. Their actions were motivated, in part or in whole, by his providing

information to OSHA and the SEC about conduct that he reasonably believed violated federal

laws designed to protect shareholders and investors from fraud.

       226.     Approximately a year after Plaintiff was terminated, and months after he filed his

initial action at OSHA, which was forwarded to the SEC, AIG’s Human Resources Department


                                                  39
           Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 40 of 43




further retaliated against Plaintiff by eliminating his performance equity awards without

justification and in violation of SEC Rule 21F-17 in that it was designed to impede his ability to

communicate with the SEC about possible securities law violations.

        227.    Pursuant to 18 U.S.C. § 1514A and the whistleblower protection provisions of the

DFA, Plaintiff is entitled to relief in the form of the reinstatement of his terminated performance-

related equity awards, or the payment of damages equal to the value of those forfeited awards,

attorneys’ fees, emotional and reputational damages, in an amount not readily ascertainable but

to be determined after a full and fair hearing of the merits of Plaintiff’s claims at trial and

presently believed to be an amount in excess of $2.5 million, exclusive of the accrued interest

thereon.

                        AS AND FOR A THIRD CAUSE OF ACTION
                     (COMMON LAW BREACH OF CONTRACT — AIG)

        228.    Plaintiff repeats and realleges the allegations in paragraphs 1 through 227 as if

fully set forth herein.

        229.    Plaintiff had an enforceable agreement with AIG pursuant to the LTIP Plan and,

per that agreement, he earned stock and equity under a pre-defined vesting schedule.

        230.    Mr. Katzel performed all aspects required of him under the contract and, as such,

was awarded AIG stock and other equity awards pursuant to the contract.

        231.    Those awards vested and were no longer in AIG’s control.

        232.    Defendant AIG, after learning that Mr. Katzel has commenced a SOX retaliation

action before the OSHA decided to terminate these awards and revoke the equity it had

previously granted him.




                                                  40
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 41 of 43




        233.    The equity awards exceeded $1.2 million dollars and, since Defendant AIG

canceled those awards and Plaintiff is no longer in possession of that equity, Plaintiff has

sustained substantial damage as a result.

        234.    Plaintiff is entitled to relief in an amount not readily ascertainable but to be

determined after a full and fair hearing of the merits of Plaintiff’s claims at trial and presently

believed to be an amount in excess of $1.5 million, exclusive of the accrued interest thereon.

             AS AND FOR A FOURTH CAUSE OF ACTION
 COMMON LAW TORTIOUS INTERFERENCE WITH CONTRACT — AIG AND MS.
                             FATO)

        235.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 234 as if

fully set forth herein.

        236.    Defendant AIG and Defendant Fato tortuously interfered with a valid contract

between Plaintiff and UBS.

        237.    Plaintiff had a valid agreement with a third party, UBS, for the maintenance and

safe keeping of equity Plaintiff earned as part of his incentive compensation with AIG.

        238.    Defendant had knowledge of these incentive plans and Plaintiff’s accounts

therein, as the accounts were managed through AIG’s HR Department, which, for a time, was led

by Ms. Fato.

        239.    Defendant AIG intentionally and improperly procured a breach of this agreement

by canceling and otherwise revoking the vested equity in Mr. Katzel’s accounts shortly after Mr.

Katzel brought an action before the OSHA.

        240.    The equity awards exceeded $1.2 million dollars and, since Defendant AIG

canceled those awards and Plaintiff is no longer in possession of that equity, plaintiff has

sustained substantial damage as a result.




                                                  41
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 42 of 43




       241.    Plaintiff is entitled to relief in an amount not readily ascertainable but to be

determined after a full and fair hearing of the merits of Plaintiff’s claims at trial and presently

believed to be an amount in excess of $1.2 million, exclusive of the accrued interest thereon.

       WHEREFORE Plaintiff seeks judgment against Defendants:

           A. Awarding Plaintiff “all relief necessary to make [him] whole” (18 U.S.C. §

               1514A(c)(1); 12 U.S.C. § 5567(c)(4)(D)(ii), including, but not limited to:

                   a. Awarding Plaintiff his monetary damages consisting of back pay, with

                       interest (18 U.S.C.1514A(c)(2)(B); 12 U.S.C. § 5567(c)(4)(B)(i)(II) in an

                       amount not readily ascertainable but to be determined upon a full trial on

                       the merits but presently in excess of $5 million;

                   b. Awarding Plaintiff his monetary damages for the retaliatory deprivation of

                       his equity awards by AIG in violation of SOX and the DFA in an amount

                       not readily ascertainable but to be determined upon a full trial on the

                       merits but presently in excess of $1.5 million, together with statutory

                       liquidated damages equal to one times his compensatory damages

                       pursuant to the DFA.

                   c. Awarding Plaintiff emotional distress damages for the anxiety and

                       emotional distress which he experienced from his retaliatory discharge in

                       an amount not readily ascertainable but to be determined upon a full trial

                       on the merits but presently in excess of $1 million.

                   d. Awarding Plaintiff reputational damages for the reputational harm that he

                       has experienced from his retaliatory discharge in an amount not readily

                       ascertainable but to be determined upon a full trial on the merits but

                       presently in excess of $1 million.


                                                  42
         Case 1:20-cv-07220-AKH Document 1 Filed 09/03/20 Page 43 of 43



                 e. Compensating Plaintiff for all additional special damages sustained as a

                     result of the discharge, discrimination and retaliation, including litigation

                     costs, expert witness fees, and reasonable attorney fees (18 U.S.C. §

                     1514(c)(2)(B); 12 U.S.C. § 5567(c)(4)(D)(ii); and

          B. Granting such other and further relief as the Court deems appropriate.

                                      JURY DEMAND

      242.   Plaintiff respectfully demands that this matter be tried before a jury.


Dated: September 3, 2020
New York, New York


                                                           . THE LAW OFFICES OF
                                                             NEAL BRICKMAN, P.C.

                                                            By:~k~
                                                            Neal Brickman, Esq. (NB-0874)
                                                            420 Lexington A venue, Suite 2440
                                                            New York, New York 10170
                                                            (212) 986-6840
                                                            Neal@Brickmanlaw.com
                                                            Attorneys for Plaintiff Aaron Katzel



To:   Andrew J. Levander, Esq.
      Benjamin E. Rosenberg, Esq.
      Dechert LLP
      1095 A venue of the Americas
      New York, NY 10036
      (212) 698-3500
      Andrew.levander@dechert.com
      Benjamin.rosenberg@dechert.com
      Attorneys for Defendant




                                               43
